Per Curiam:
We are unable to find error in the admission of the deeds referred to in the first and second assignments, or the record of the equity suit referred to in the third. The decree in the latter was in affirmance of the deed from Margaret Rightmyer to Catharine Bennethum. It was explanatory of that deed, and a part of the plaintiff’s title. With the death of Elizabeth Rightmyer and Margaret Bowers, the plaintiff was clearly entitled to recover. The case does not need elaboration.
Judgment affirmed.